

EXHIBIT 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of October
30, 2015, is by and among FIRST CASH FINANCIAL SERVICES, INC., a Delaware
corporation (the “Borrower”), the “New Subsidiaries” identified on the signature
pages hereto (each a “New Subsidiary” and collectively, the “New Subsidiaries”),
certain Subsidiaries of the Borrower party hereto (together with the New
Subsidiaries, collectively, the “Loan Guarantors”), the lenders identified on
the signature pages hereto as the Existing Lenders (the “Existing Lenders”), the
lender identified on the signature page hereto as the New Lender (the “New
Lender”, and together with the Existing Lenders, the “Lenders”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders
under the Credit Agreement (as hereinafter defined) (in such capacity, the
“Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Loan Guarantors party thereto, the Existing Lenders
and the Agent are parties to that certain Credit Agreement, dated as of February
5, 2014 (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”);


WHEREAS, the Loan Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and


WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    New Definitions. The following definitions are hereby added to Section
1.1 of the Credit Agreement in the appropriate alphabetical order:


“First Amendment Effective Date” means October 30, 2015.


“Senior Notes” means those certain 6.75% Senior Notes due 2021 issued by the
Borrower to the holders thereof pursuant to that certain Indenture, dated as of
March 24, 2014, between the Borrower, the guarantors party thereto and BOKF, NA
dba Bank of Texas, as trustee and any additional notes issued by the Borrower
pursuant to such Indenture in accordance with Section 6.11(q) of this Agreement.


1.2    Deleted Definition. The definition of “Change in Deferred Taxes” set
forth in Section 1.1 of the Credit Agreement is hereby deleted in its entirety.



1



--------------------------------------------------------------------------------



1.3    Amendment to Definition of Aggregate Commitment. The definition of
Aggregate Commitment set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Aggregate Commitment” means the aggregate of the Commitments of all Lenders, as
increased and/or reduced from time to time pursuant to the terms hereof, which
as of the First Amendment Effective Date shall be equal to Two Hundred and Ten
Million and no/100 Dollars ($210,000,000.00).
1.4    Amendment to Definition of Aggregate Revenue Threshold. The definition of
Aggregate Revenue Threshold set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Aggregate Revenue Threshold” means an amount equal to eighty-five percent (85%)
of the total consolidated revenue and eighty-five percent (85%) of Consolidated
Total Assets, in each case, of the Borrower and its Domestic Subsidiaries for
the most recent fiscal quarter as shown on the financial statements most
recently delivered or required to be delivered pursuant to Section 6.1.


1.5    Amendment to Definition of Fixed Charge Coverage Ratio. The definition of
Fixed Charge Coverage Ratio set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Fixed Charge Coverage Ratio” means, for each compliance reporting period, for
the preceding four (4) fiscal quarters, the ratio of (y) Consolidated Net Income
plus Consolidated Interest Expense paid in cash plus Consolidated Rentals less
cash dividends less Stock Repurchases to (z) Current Maturities of Long Term
Debt plus Consolidated Interest Expense, plus Consolidated Rentals.


1.6    Amendment to Definition of LIBO Rate. The definition of LIBO Rate set
forth in Section 1.1 of the Credit Agreement is hereby amended by adding the
following sentence to the end of such definition: “Notwithstanding the
foregoing, for purposes of this Agreement, the LIBO Rate shall in no event be
less than 0% at any time.”


1.7    Amendment to Definition of Maturity Date. The definition of Maturity Date
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


“Maturity Date” means October 30, 2020.


1.8    Amendment to Section 6.11. Section 6.11 of the Credit Agreement is hereby
amended by amending and restating clause (q) in such Section in its entirety to
read as follows:


(q) Additional Unsecured Senior Debt of the Borrower or any of its Subsidiaries
consisting of the Senior Notes and Permitted Refinancings thereof and Foreign
Third Party Loans and Permitted Refinancings thereof; provided that prior to the
incurrence thereof, the Borrower has delivered to the Agent a Compliance
Certificate which indicates that, on a pro forma basis after taking into account
the incurrence of such Additional Unsecured Senior Debt and the use of the
proceeds thereof, (A) there shall occur no Default or Unmatured Default and (B)
the Borrower and its Subsidiaries are in pro forma compliance with the financial
covenants in Section 6.19,


1.9    Amendment to Schedule 2. The schedule attached as Schedule 2 to this
Amendment shall replace Schedule 2 to the Credit Agreement.

2



--------------------------------------------------------------------------------



ARTICLE II
NEW SUBSIDIARY JOINDER


2.1    New Subsidiary Joinder. Each New Subsidiary hereby acknowledges, agrees
and confirms that, by its execution of this Amendment, such New Subsidiary will
be deemed to be a Loan Party under the Credit Agreement and a “Loan Guarantor”
for all purposes of the Credit Agreement and shall have all of the obligations
of a Loan Party and a Loan Guarantor thereunder as if it had executed the Credit
Agreement. Each New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement and the other applicable Loan Documents, including without
limitation (a) all of the covenants set forth in Article VI of the Credit
Agreement and (b) all of the guaranty obligations set forth in Article XVI of
the Credit Agreement. Each New Subsidiary hereby represents and warrants as to
itself that all representations and warranties contained Article V of the Credit
Agreement are true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) with respect to such
New Subsidiary. Without limiting the generality of the foregoing terms of this
Section 2.1, each New Subsidiary, subject to the limitations set forth in
Section 16.10 of the Credit Agreement, hereby guarantees, jointly and severally
with the other Loan Guarantors, to the Agent and the Lenders, as provided in
Article XVI of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof.


2.2    Pledge Agreement.    Each New Subsidiary hereby acknowledges, agrees and
confirms that, by its execution of this Amendment, such New Subsidiary will be
deemed to be a party to the Pledge Agreement, and shall have all the rights and
obligations of a “Pledgor” (as such term is defined in the Pledge Agreement)
thereunder as if it had executed the Pledge Agreement. Each New Subsidiary
hereby ratifies, as of the date hereof, and agrees to be bound by, all the
terms, provisions and conditions contained in the Pledge Agreement. Without
limiting the generality of the foregoing terms of this Section 2.2, each New
Subsidiary hereby pledges and assigns to the Agent, for the benefit of the
Lenders, and grants to the Agent, for the benefit of the Lenders, a continuing
security interest in any and all right, title and interest of such New
Subsidiary in and to the Pledged Collateral (as such term is defined in
Section 2 of the Pledge Agreement).


2.3    Receipt of Loan Documents. Each New Subsidiary acknowledges and confirms
that it has received a copy of the Credit Agreement and the schedules and
exhibits thereto and the Pledge Agreement and the schedules and exhibits
thereto. The information on the schedules to the Credit Agreement and the Pledge
Agreement are hereby supplemented (to the extent permitted under the Credit
Agreement or Pledge Agreement) to reflect the information shown on the attached
Schedule A.


2.4    PATRIOT Act Information. The information on Schedule B to this Amendment
is true and correct as of the date hereof and the address of each New Subsidiary
for purposes of Section 13.1 of the Credit Agreement is set forth on the
attached Schedule B.
  
2.5    Effectiveness of Loan Documents. The Borrower confirms that the Credit
Agreement is, and upon each New Subsidiary becoming a Loan Guarantor, shall
continue to be, in full force and effect. The parties hereto confirm and agree
that immediately upon each New Subsidiary becoming a Loan Guarantor the term
“Guaranteed Obligations,” as used in the Credit Agreement, shall include all
obligations of such New Subsidiary under the Credit Agreement and under each
other Loan Document.



3



--------------------------------------------------------------------------------



ARTICLE III
NEW LENDER JOINDER AND EXISTING COMMITMENTS


3.1    Joinder. Upon execution of this Amendment, the New Lender shall be a
party to the Credit Agreement (as amended by this Amendment) and have all of the
rights and obligations of a Lender thereunder and under the other Loan
Documents. The New Lender (a) represents and warrants that it is legally
authorized to enter into this Amendment and this Amendment is the legal, valid
and binding obligation of the New Lender, enforceable against it in accordance
with its terms; (b) confirms that it has received a copy of the Credit
Agreement, this Amendment and all of the Annexes, Exhibits and Schedules
thereto, together with copies of the financial statements delivered pursuant to
Section 6.1 of the Credit Agreement, if any, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (c) agrees that it will, independently
and without reliance upon the Existing Lenders, the Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement (as amended by this Amendment), the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto; and (d) agrees that it will be bound by the provisions of the Credit
Agreement (as amended by this Amendment) and will perform in accordance with its
terms all the obligations which by the terms of the Credit Agreement (as amended
by this Amendment) are required to be performed by it as a Lender. The
Commitment of the New Lender after giving effect to this Amendment shall be as
set forth on Annex A to the Credit Agreement as amended hereby.


3.2     Loan Party Agreement. Each of the Loan Parties agrees that, as of the
Amendment Effective Date, the New Lender shall (a) be a party to the Credit
Agreement and the other Loan Documents (as applicable), (b) be a “Lender” for
all purposes of the Credit Agreement and the other Loan Documents, and (c) have
the rights and obligations of a Lender under the Credit Agreement and the other
Loan Documents.


3.3     Notices. The applicable address, facsimile number and electronic mail
address of the New Lender for purposes of Section 13.1 of the Credit Agreement
are as set forth in the Administrative Questionnaire delivered by the New Lender
to the Agent on or before the Amendment Effective Date or to such other address,
facsimile number and electronic mail address as shall be designated by the New
Lender in a notice to the Agent.


3.4     Commitments.     Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, pursuant to
Section 2.24 of the Credit Agreement, Aggregate Commitment (as in effect prior
to the date hereof) shall be increased by an aggregate principal amount equal to
$50,000,000. Each of the parties hereto agrees that, after giving effect to this
Amendment, the revised Commitment of each Lender (as of the Amendment Effective
Date) shall be as set forth on Annex A attached hereto. In connection with this
Amendment, the outstanding Loans and participation interests in existing Letters
of Credit shall be reallocated by causing such fundings and repayments (which
shall not be subject to any processing and/or recordation fees) among the
Lenders of the Loans as necessary such that, after giving effect to increases to
this Amendment, each Lender will hold Loans based on its Commitment (after
giving effect to such increases). The Borrower shall be responsible for any
costs arising under Section 3.4 of the Credit Agreement resulting from such
reallocation and repayments.



4



--------------------------------------------------------------------------------



ARTICLE IV
CONDITIONS TO EFFECTIVENESS


4.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction of
the following conditions (in each case, in form and substance reasonably
acceptable to the Agent):


(a)    Executed Amendment. The Agent shall have received a copy of this
Amendment duly executed by each of the Loan Parties (including, without
limitation, the New Subsidiaries), the Lenders and the Agent.


(b)    Default. After giving effect to this Amendment, no Default or Unmatured
Default shall exist.


(c)    Fees and Expenses. The Agent shall have received from the Borrower such
other fees and expenses that are payable in connection with the consummation of
the transactions contemplated hereby and King & Spalding LLP shall have received
from the Borrower payment of all outstanding fees and expenses previously
incurred and all fees and expenses incurred in connection with this Amendment.


(d)    Loan Party Documents. The Loan Parties (including, without limitation,
the New Subsidiaries) shall have furnished to the Agent:


(i)
Either (x) a certificate of an officer of each Loan Party certifying that the
articles or certificate of incorporation of each Loan Party have not been
amended, restated or otherwise modified since the Closing Date or (y) copies of
the articles or certificate of incorporation of each Loan Party, together with
all amendments, each certified by the appropriate governmental officer in such
Loan Party’s jurisdiction of incorporation to the extent such documents have
been amended since the Closing Date.



(ii)
For each Loan Party its Board of Directors’ resolutions and of resolutions or
actions of any other body authorizing the execution of this Amendment and any
other Loan Documents to which such Loan Party is a party and either (x) a
certificate of an officer of each Loan Party certifying that its by-laws have
not been amended, restated or otherwise modified since the Closing Date or (y)
copies of its by-laws to the extent such document has been amended since the
Closing Date.



(iii)
An incumbency certificate, executed by the Secretary or Assistant Secretary of
each Loan Party, which shall identify by name and title and bear the signatures
of the Authorized Officers and any other officers of such Loan Party authorized
to sign the Amendment and any other Loan Documents to which such Loan Party is a
party, upon which certificate the Agent and the Lenders shall be entitled to
rely until informed of any change in writing by such Loan Party.



(iv)
Certificates of good standing, existence or its equivalent with respect to each
Loan Party certified as of a recent date by the appropriate


5



--------------------------------------------------------------------------------



Governmental Authorities of the state of incorporation or organization and each
other state in which the failure to so qualify and be in good standing could
reasonably be expected to have a Material Adverse Effect.


(v)
An opinion or opinions (including, if requested by the Agent, local counsel
opinions) of counsel for the Loan Parties dated the date hereof and addressed to
the Agent and the Lenders, in form and substance reasonably acceptable to the
Agent (which shall include, without limitation, opinions with respect to the due
organization and valid existence of each such Loan Party and opinions as to the
non-contravention of such Loan Party’s organizational documents).



ARTICLE V
MISCELLANEOUS


5.1    Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


5.2    Representations and Warranties of Loan Parties. Each of the Loan Parties
(including, without limitation, each New Subsidiary) represents and warrants as
follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    At the time of and immediately after giving effect to this Amendment, the
representations and warranties contained in Article V of the Credit Agreement
shall (i) with respect to representations and warranties that contain a
materiality qualification, be true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case described in clauses
(i) and (ii) above, on and as of the date of this Amendment as if made on and as
of such date except for any representation or warranty made as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date.


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or Unmatured Default.



6



--------------------------------------------------------------------------------



(f)    The Obligations and Guaranteed Obligations are not reduced or modified by
this Amendment and are not subject to any offsets, defenses or counterclaims.


5.3    Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations and Guaranteed
Obligations.


5.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


5.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable and documented fees and
expenses of the Agent’s legal counsel.


5.6    Further Assurances. The Loan Parties (including, without limitation, the
New Subsidiaries) agree to promptly take such action, upon the reasonable
request of the Agent, as is necessary to carry out the intent of this Amendment.


5.7    Entirety. This Amendment and the other Loan Documents embody the entire
agreement and understanding among the parties hereto and supersede all prior
agreements and understandings, oral or written, if any, relating to the subject
matter hereof.


5.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original.


5.9    No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Agent, the Lenders, or the Agent’s or the
Lenders’ respective officers, employees, representatives, agents, counsel or
directors arising from any action by such Persons, or failure of such Persons to
act under the Credit Agreement on or prior to the date hereof.


5.10    CHOICE OF LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.


5.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.


5.12    Consent to Jurisdiction; Waiver of Jury Trial. The terms of
Sections 15.2 and 15.3 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:
FIRST CASH FINANCIAL SERVICES, INC.



By:                            
Name: Rick L. Wessel            
Title: President        




LOAN GUARANTORS:
COLLEGE PARK JEWELERS, INC.,

a Maryland corporation


By:                            
Name: Rick L. Wessel
Title: President




FAMOUS PAWN, INC.,
a Maryland corporation


By:                            
Name: Rick L. Wessel
Title: President




FCFS CO, INC.,
a Colorado corporation


By:                            
Name: Rick L. Wessel
Title: President




FIRST CASH CORP.,
a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: President








--------------------------------------------------------------------------------



LOAN GUARANTORS (CONT’D):
FIRST CASH CREDIT, LTD.,

a Texas limited partnership


By: FIRST CASH CREDIT MANAGEMENT, L.L.C.,
its General Partner




By:                            
Name: R. Douglas Orr
Title: Manager




FIRST CASH, LTD.,
a Texas limited partnership


By: FIRST CASH MANAGEMENT, L.L.C.,
its General Partner




By:                            
Name: Rick L. Wessel
Title: Manager




FIRST CASH CREDIT MANAGEMENT, L.L.C.,
a Texas limited liability company


By:                            
Name: R. Douglas Orr
Title: Manager




FIRST CASH MANAGEMENT, L.L.C.,
a Delaware limited liability company


By:                            
Name: Rick L. Wessel
Title: Manager




KING PAWN, INC.,
a Maryland corporation


By:                            
Name: Rick L. Wessel
Title: President







--------------------------------------------------------------------------------



LOAN GUARANTORS (CONT’D):
LTS, INCORPORATED,

a Colorado corporation


By:                            
Name: Rick L. Wessel
Title: President




MARYLAND PRECIOUS METALS INC.,
a Maryland corporation


By:                            
Name: Rick L. Wessel
Title: President




MISTER MONEY -- RM, INC.,
a Colorado corporation


By:                            
Name: Rick L. Wessel
Title: President




NEW SUBSIDIARIES:
FCFS SC, INC.,

a South Carolina corporation


By:                            
Name: Rick L. Wessel
Title: President




FCFS NC, INC.,
a North Carolina corporation


By:                            
Name: Rick L. Wessel
Title: President




AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent, an Existing Lender and a Lender


By:                            
Name:
Title:







--------------------------------------------------------------------------------



EXISTING LENDERS:
BOKF, N.A. d/b/a Bank of Texas,

as a Lender


By:                            
Name:
Title:




TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,
as a Lender


By:                            
Name:
Title:




AMEGY BANK NATIONAL ASSOCIATION,
as a Lender


By:                            
Name:
Title:




NEW LENDER:
LEGACYTEXAS BANK,

as a Lender


By:                            
Name:
Title:









